Citation Nr: 0931688	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  96-44 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and August 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

In December 1997, the Board denied, in part, a claim of 
entitlement to a total disability evaluation based on 
individual unemployability. In October 1998, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion for remand, and vacated the Board's decision.

In February 1999, February 2001, August 2003, December 2005, 
and March 2007, the Board remanded the claim of entitlement 
to a total disability evaluation based on individual 
unemployability.  The claim has now been returned to the 
Board.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are post 
traumatic lumbar strain with degenerative changes evaluated 
as 40 percent disabling; traumatic arthritis, left ankle, 
evaluated as 20 percent disabling; bilateral hearing loss; 
and tinea pedis each evaluated as noncompensable.  His 
combined evaluation is 50 percent.

2.  The Veteran's service-connected disabilities alone do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background. 


CONCLUSION OF LAW

The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in correspondence dated 
in March 2007 of the information and evidence needed to 
substantiate and complete a claim, to include how disability 
evaluations and effective dates are assigned, and notice of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  The claim was most 
recently readjudicated in a May 2009 supplemental statement 
of the case.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including service treatment records, VA medical 
records, records from the Social Security Administration, and 
private medical records.  There is no competent evidence 
showing that the appellant's service connected disorders 
preclude all forms of substantially gainful employment.  VA 
also provided VA examinations and medical opinions in 
February 2005, August 2006, and September 2007.  See 38 
U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 
3.159(c)(4)(A)-(C) (2008). 

There is not a scintilla of evidence that any VA error in 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.  

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, Social Security Administration records, VA 
medical records, and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 
2000).

Background

Records from the Social Security Administration show that the 
Veteran reported he had a high school education and last 
worked in 1984.  He was awarded Social Security disability 
benefits in February 1988, based on a primary diagnosis of 
arteriosclerotic heart disease, and secondary diagnoses of 
cardiac arrhythmia, obesity, and mild osteoarthritic changes 
in the left ankle and lumbosacral spine.  It was determined 
that the Veteran's disability began in April 1987.

VA medical records dated from September to November 1994 
reflect treatment for pedal swelling, cardiac disorders, 
obesity, and osteoarthritis.

A September 1994 VA audiological evaluation shows that 
hearing sensitivity in the right ear was within normal limits 
through 2000 hertz, sloping to a moderately severe to severe 
sensorineural hearing loss, and hearing in the left ear was 
within normal limits through 1500 hertz sloping to mild to 
severe sensorineural hearing loss.  The Veteran reported 
bilateral tinnitus but denied vertigo.  The examiner 
recommended left ear amplification.  Pure tone decibel 
thresholds on audiometry testing were:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
20 
60
80
44
LEFT
15
35
65
80
49

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

VA treatment records dated January 1995 to June 1999 reveal 
that in January 1995 some brownish discoloration was noted on 
the appellant's lower legs and feet.  This was not diagnosed 
as tinea pedis.

Private medical records from Massena Memorial Hospital dated 
from January to July 1995 reflect treatment for a variety of 
complaints, including heart disorders, obesity, 
osteoarthritis, and low back pain.  A January 1995 
examination shows that the Veteran reported low back pain 
particularly at night.  He denied spasms.  The Veteran also 
reported hearing loss, and stated that he once had a 
punctured ear drum.  On examination, there was no spinal 
deformity, and there was tenderness to palpation on the left 
side of the lumbar spine.  There was a slight deformity of 
the left lower leg, just above the ankle, with tenderness to 
palpation but with no edema.  The range of motion of the left 
ankle was described as "almost none."  In a July 1995 
follow-up examination, the Veteran was diagnosed with 
coronary artery disease, atrial fibrillation, obesity, 
osteoarthritis in several joints, chronic back pain, an 
ingrown toenail, and gout.

In July 1995, the Veteran submitted a claim of entitlement to 
a total disability evaluation based on individual 
unemployability due to service connected disorders.  He 
stated that he had completed high school, and that was his 
highest level of education.  He reported that after service 
he received unemployment from 1978 to 1979, and worked as a 
security officer from 1979 to October 1983, his last date of 
employment.

At a VA orthopedic examination apparently performed in 
September 1995, the Veteran's motor strength was 5/5 in the 
lower extremities (except the toe flexors), with intact 
sensation (except for bilateral foot numbness), 2+ deep 
tendon reflexes, no atrophy, positive straight leg raising 
test on the left at 60 degrees, lordosis with forward flexed 
posture, tenderness at the top of the left S1 joint, and 
"reasonable" range of motion of the lumbosacral spine, 
although decreased.  The diagnosis was low back pain 
secondary to osteoarthritis and mechanical changes with 
radicular component on the back.

An October 1995 VA audiological evaluation shows that the 
hearing in the right ear was within normal limits from 250 to 
2000 hertz with a moderately severe to severe sensorineural 
hearing loss from 3000 to 8000 hertz.  The hearing in the 
left ear was within normal limits from 250 to 1500 hertz with 
a mild to severe sensorineural hearing loss from 2000 to 8000 
hertz.  Pure tone decibel thresholds on audiometry testing 
were:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
15
65
80
42
LEFT
15
35
60
80
47

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

At an October 1995 VA orthopedic examination, the Veteran 
stated that he had not worked since 1983.  The examiner noted 
that the Veteran came into the examination room "huffing and 
puffing and groaning and using two crutches as he barely 
hobbles in," and it was noted that the Veteran was quite 
vociferous as to back, ankle and knee complaints.  The 
Veteran reported back pain.  On examination, the examiner 
noted that the Veteran was markedly overweight, with normal 
curvature of the back, and could walk without crutches for a 
very short distance but in a very labored fashion with very 
vocal complaints.  Forward bending was limited to 50 percent 
of the normal range of motion with his legs held extended and 
bending forward.  Pedal pulses were normal bilaterally.  
Reflexes were equal and active in both knees and ankles, and 
the left ankle was one half inch greater in circumference 
than the right ankle.  Dorsiflexion of the left ankle lacked 
50 percent of normal range of motion, and plantar flexion was 
within a normal range of motion.  Inversion and eversion of 
the left ankle were slightly limited in comparison to the 
right ankle.  Straight leg raising was performed to 60 
degrees when pain was produced in the lumbosacral spine and 
left hip.  No sensory changes were noted in the lower 
extremities.  The examiner stated, "while he may very well 
have organic changes in his musculoskeletal system, there is 
no question that there is a good deal [of] exaggeration of 
his complaints with moaning and groaning. . . ."   An 
October 1995 X-ray study of the lumbar spine showed minimal 
increase in degenerative disease relative to the January 1988 
X-ray study.  An October 1995 X-ray study of the left ankle 
showed interosseous membrane calcification and distal fibular 
deformity consistent with old injury, and joint space 
narrowing, lateral greater than medial, consistent with 
degenerative disease of the ankle mortise.

Private medical records from Massena Memorial Hospital dated 
from November to December 1996 show that the Veteran was 
treated for cardiac complaints, obesity, osteoarthritis and 
hyperlipidemia.  In December 1996, the examiner noted that 
the Veteran reported exercising daily for one-half hour on 
the treadmill and had lost several pounds.

VA treatment records dated January 1995 to June 1999 are 
negative for complaints, treatment, or findings relative to 
the veteran's left ankle disability.  

At his June 2000 VA orthopedic examination, the Veteran 
reported that he had not seen a doctor for his left ankle 
problem for many years and indicated that he had no active 
treatment in the last ten years.  The Veteran stated that he 
wore normal shoes for ambulation.  The Veteran reported that 
he had a decreased range of motion, and that he felt pain in 
cold and in the winter.  The x-ray was compared to the prior 
October 1995 x-rays showed slight progress.  The examination 
showed normal muscle strength in the lower extremities.  
Dorsiflexion was to 0 degrees, plantar flexion was to 25 
degrees, inversion was to 20 degrees, and eversion was to 10 
degrees.  

At the June 2000 VA examination, the Veteran denied any foot 
problem.  Examination of the feet revealed that they were 
clean and dry with no rashes or lesions.  The diagnosis was 
status post tinea pedis.  

VA clinical records dated in November 2003 show that the 
Veteran was asked to be seen because of complaints of 
increasing pain, redness, swelling, and a heat sensation in 
the ankle joint.  It was noted that the Veteran had multiple 
joint arthritis and was overweight.  He was on several 
medications to include Vicodin for pain.  The Veteran 
reported that his ankle pain was at a "level 10."  The 
examiner noted that just simple palpation of the malleoli 
elicited significant pain; though, they were not red or 
swollen.  Flexion/extension revealed no tenderness, but any 
lateral motion aggravated his pain.  The assessment indicated 
that the Veteran might have had a gout attack and it might be 
resolving in his ankles and possibly even the knees, versus 
just an exacerbation of his chronic polyarthritis.  

VA treatment records dated in December 2003 showed no edema 
in the ankles.  There was no Achilles tendon tenderness on 
palpation.  Left foot range of motion was full.  Dorsalis 
pedis and posterior tibials were 2+.  Right foot and heel 
showed no tenderness with dorsalis pedis and posterior tibial 
pulses again were 2+.

At a February 2005 VA examination, the Veteran complained of 
left ankle pain and stated that when he attempted to walk his 
ankle tended to give way.  He indicated that he lost a great 
deal of motion.  The examiner noted that x-rays of the left 
ankle in 2000 showed a distal fibula deformity with 
calcification of the distal tibiofibular interosseous 
ligament and degenerative joint disease.  

The Veteran reported that he injured his left ankle in 1971 
and did not undergo surgery.  He reported very little 
treatment inservice and no treatment since his discharge from 
service.  He indicated that he could not do any lifting, 
pushing, or pulling.  His standing was very limited to a few 
minutes and he indicated he was not able to do any kneeling, 
squatting, or stooping due to the ankle pain.  He reported 
difficulty sleeping due to his ankle pain, and was not able 
to manage stairs.  The Veteran stated that he had daily 
flare-ups of his ankle pain which persisted for several 
hours.  The Veteran denied totally incapacitating episodes of 
ankle pain over the past years.  

The examination showed slight swelling of the ankle.  There 
was a slight valgus deformity of the ankle.  He had 
tenderness on palpation in the anterolateral and 
posterolateral aspects of the ankle.  There was no pain on 
palpation about the subtalar area.  There was no pain on 
palpation of the Achilles tendon.  The left ankle in a 
resting position was at 25 degrees of plantar flexion.  He 
was able to dorsiflex from this resting position 5 degrees 
and plantar flex 5 degrees for a total range of 10 degrees of 
plantar and dorsiflexion from a resting position.  His 
inversion was to 0 degrees, and eversion was to 10 degrees.  
The Veteran was not able to tandem, toe, or heel walk.  The 
Veteran's ankle joint range of motion strength was diminished 
due to a complaint of pain at attempt at repetitive motion 
testing, the extent and degree of which was not possible to 
determine due to the extreme subjectivity of the exercise.  
The examiner diagnosed advanced degenerative joint disease of 
the left ankle with marked loss of ankle joint motion.

The Veteran was provided a comprehensive VA audiological 
examination in February 2005 which revealed pure tone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
20
70
80
LEFT
10
15
35
70
90

Average pure tone thresholds, in decibels (dB), were 45 dB 
for the right ear and 53 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
for both ears.  The examiner opined that the Veteran's 
hearing loss without amplification would not pose a problem 
for communication over the telephone or in conditions where 
the work environment background noise level was low.  In 
addition it was noted that he would have no difficulties 
communicating in situations where he was able to work with 
people no more than six feet away.

The February 2005 VA examiner noted that after looking 
through the records there did not appear to be any recent 
treatment for tinea pedis, nor were medications prescribed 
for this disorder.  Examination of the feet showed no 
evidence of tinea pedis.  The examiner noted tinea pedis, 
resolved, no current residual.

At a VA audiological examination in August 2006, the Veteran 
reported a sudden hearing loss in his right ear which 
occurred in March 2005 subsequent to his previous 
audiological examination. An MRI revealed a small mild 
ischemic disease.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
90
80
95
105
LEFT
10
10
35
75
90

Average pure tone thresholds, in decibels (dB), were 93 dB 
for the right ear and 53 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 8 percent 
for the right ear and 96 percent for the left ear.  The 
examiner noted the Veteran's sudden neurosensory hearing 
loss, and opined that he should not be working in a noisy 
area per "OSHA" guidelines. Speech should be directed to 
his left ear.  He would be able to hear on the phone and 
converse within six feet.  The examiner opined that the 
change in the right ear was not related to the appellant's 
military service.

At a September 2007 VA examination the Veteran reported 
needing a wheelchair and two canes to ambulate.  Left ankle 
pain reportedly limited the appellant to walking only a few 
steps.  Functionally, the appellant was noted to be unable to 
do any lifting, pushing or pulling.  He was unable to manage 
stairs, and bending at the waist caused back pain.  Standing 
was limited due to left ankle pain.  Sitting and traveling in 
a car caused low back pain.  The appellant was able to manage 
his personal hygiene without assistance, but sleep was 
limited due to back pain.  He stated that he had daily flare-
ups of low back and left ankle pain.  Physical examination 
revealed left ankle plantar flexion and dorsiflexion to 5 
degrees.  He had no active eversion or inversion.  
Thoracolumbar flexion was to 20 degrees, extension was to 0 
degrees, side bending was to 10 degrees, and rotation was to 
20 degrees.  The diagnoses were advanced left ankle 
degenerative joint disease, and lumbar degenerative 
intervertebral disc disease without evidence of 
radiculopathy.
 
A. Propriety of assigned rating evaluation for hearing loss.

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992). Bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.  38 
C.F.R. § 4.85.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average. Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear. Id. 

The September 1994, February 2005, and October 2005 VA 
audiological examinations revealed that the Veteran had level 
I hearing in both ears.  Such hearing loss warranted a 
noncompensable rating.  Id.

The August 2006 VA audiological examination, subsequent to a 
nonservice related ischemic disorder, revealed a loss of 
hearing acuity in the right ear.  The Veteran was shown to 
have level XI hearing in the right ear and I in the left ear.  
Such hearing loss would warrant a 10 percent rating under 38 
C.F.R. § 4.85, Table VII. However as noted in the August 2006 
examination the additional hearing loss caused by the 
ischemic disorder was not related to military service.

Therefore the Board finds that the noncompensable evaluation 
assigned for hearing loss is proper for the purpose of this 
individual unemployability determination

B. Propriety of assigned rating evaluation for tinea pedis.

The Veteran was provided comprehensive VA examinations in 
June 2000, February 2005 and September 2007.  These 
examinations revealed no residuals of tinea pedis.  The 
essential diagnosis was tinea pedis resolved. Therefore the 
Board finds that the noncompensable evaluation assigned for 
tinea pedis is proper for the purpose of this individual 
unemployability determination



C. Propriety of assigned rating evaluations for a left ankle 
disorder, and a lumbosacral strain

Range of motion of the left ankle at June 2000, February 2005 
and September 2007 VA examinations was, at worst, plantar 
flexion and dorsiflexion to 5 degrees.  He had 0 degrees of 
inversion and 10 degrees of eversion.  The range of 
thoracolumbar motion at worst was flexion to 20 degrees, 
extension to 0 degrees, side bending to 10 degrees, and 
rotation to 20 degrees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma which is substantiated by X-ray findings will be 
rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (range of motion flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.


a. Traumatic arthritis of the left ankle

The Veteran's left ankle is evaluated as 20 percent under 
diagnostic 5271, ankle limitation of motion, which allows a 
maximum evaluation of 20 percent for marked limitation of 
motion.  38 C.F.R. § 4.71a, DC 5010-5271.  A higher 
evaluation is in order if there is evidence of ankylosis in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2008).  Significantly, there is no evidence of 
ankylosis of the ankle.  Hence, the assigned 20 percent 
evaluation is the maximum allowable under the code for 
limitation of motion, and is proper for the purpose of this 
individual unemployability determination

b. Lumbosacral strain with degenerative changes

The Veteran's lumbosacral strain is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
wherein the disability is evaluated with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A 40 percent rating is warranted when 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating. 38 C.F.R. § 
4.71a. 

The Veteran is evaluated at 40 percent disabling.  This is 
the maximum evaluation allowed for a lumbosacral strain 
unless ankylosis is shown under the current rating criteria.  
38 C.F.R. § 4.71a, DC 5237.  It was also the highest 
evaluation allowed for either a lumbosacral strain or a 
limitation of lumbar motion under rating criteria that were 
changed in September 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).

The Board finds that the 40 percent evaluation assigned for 
the lumbosacral strain is the maximum allowable under the 
code for limitation of motion of the lumbosacral spine, or 
for a lumbosacral strain under either the previous or the 
current rating criteria and is proper for the purpose of this 
individual unemployability determination

D. Individual unemployability determination

The Veteran stated he last worked as a security guard in 
1983.  He has a high school education.  The Veteran is in 
receipt of Social Security benefits.  While the award 
determination cites left ankle and lumbosacral arthritis as 
being secondary contributors to his award, these disorders 
were described as mild.  Moreover, the primary disability 
responsible for the award was heart disease, which is not 
service connected, and both nonservice connected cardiac 
arrhythmia and nonservice connected obesity were secondary 
contributors to the award.  The Social Security decision also 
noted that medical findings from 1984 to 1986 were consistent 
with job requirements he had performed as a sedentary 
security guard.

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one service-connected disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

As noted the Veteran's service-connected disabilities are a 
post traumatic lumbar strain with degenerative changes, 
evaluated as 40 percent disabling; traumatic arthritis of the 
left ankle, evaluated as 20 percent disabling; and bilateral 
hearing loss and tinea pedis, each evaluated as 
noncompensable.  His combined evaluation is 50 percent.  See 
38 C.F.R. § 4.25.  Hence, the Veteran's combined rating fails 
to satisfy the minimum percentage requirements for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may be assigned where the schedular rating for 
the compensable disabilities is less than 
100 percent when it is found that the compensable 
disabilities alone are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Thus, the issue is whether his service-connected 
disabilities precluded him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the Veteran's service-connected disabilities 
alone prevent him from obtaining and sustaining some form of 
substantially gainful employment that is consistent with his 
education and occupational experience.  First, there is no 
competent evidence that the Veteran is unable to obtain and 
sustain gainful employment due to service-connected 
disabilities alone.  Second, while the Veteran's left ankle 
and lumbar back disorders are productive of pain, they are 
not shown to prevent him from working in a sedentary job 
which does not involve lifting, prolonged standing, kneeling 
or stooping.  He was a security guard prior to being 
disabled, and he has a high school diploma.  Hence, he has 
some occupational and educational skills.  While he claimed 
to be disabled in 1983, the records reveal he was able to 
continue in his line of work for several years.  Finally, the 
record does not reflect some factor, which takes this 
Veteran's case outside the norm.  

In light of all of the foregoing, the Board finds that the 
preponderance of the objective and competent medical evidence 
of record is against the Veteran's claim.  Hence, it is 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


